DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment filed on 10/13/21.  Claims 20 and 27-39 are currently pending.

Drawings
The drawings were received on 10/13/21.  These drawings are acceptable.

Election/Restrictions
Newly submitted claims 32-39 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claims 32-39 pertain to an access network device that performs steps and/or functions to carry out the claimed invention that are distinct from the steps and/or functions performed by the core network device claimed in claims 20 and 27-31.  Accordingly, claims 32-39 are patentably distinct from claims 20 and 27-31 and there is a search and/or examination burden because the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  s 32-39 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by VAN LIESHOUT et al. (US 2019/0110190 hereinafter “Van”).
Regarding claim 20, Van a communication method, comprising:
receiving, by a core network device (MME), a radio access capability (UE capabilities) of a terminal device (UE) from a first access network device (eNB) (MME may receive capability information sent by eNB) [paragraphs 69, 84];
setting, by the core network device, a radio access capability identifier (UE component identifier) corresponding to the radio access capability of the terminal device (MME may store UE component identifier that corresponds to UE capabilities) [paragraphs 51, 118], wherein the radio access capability identifier is of a public land mobile network (PLMN) level (UE component identifier is valid in UE’s current network) [paragraphs 51, 61]; and

Claim 29 recites similar subject matter as claim 20 and is therefore rejected on the same basis.

Allowable Subject Matter
Claims 27-28 and 30-31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647